DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: :  The closest prior art, Johnson et al. (9,492,922) discloses identifying a number of vehicles (110) necessary to charge a hand-held device (204(1) to 204(N)) (Col.13, Lines 47-49) (Col.20, Lines 51-52); Freed et al. (8,736,228) discloses a vehicle (100) charging a hand-held device without human interaction (Col.9, Lines 21-49) (Fig.2a); and Choi (2010/0171464) discloses a vehicle (150) determined a location of a mobile phone (110) and approaches said location (Par.33) and charging the mobile phone (110) when charged with the vehicle (150) (Par.36) (Fig.1), fails to teach alone or in combination:  “determining that said first device is scheduled for usage for a specified time period; instructing said at least one vehicle to remain idle until said specified time period has elapsed; and discharging, in response to determining that said specified time period has elapsed, stored energy of said at least one vehicle into said first device to increase said charge level of said first power source to said charge level exceeding said specified charge level threshold.” , as disclosed in Claims 1, 13 and 20 in combination with all other elements recited on the claims. Claims 2-7, 12 and 14-19 depend from Claims 1 and 13 and are allowed for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262.  The examiner can normally be reached on M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 5712725056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859                                                                                                                                                                                                        
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        April 11, 2021